Supreme Court of Florida
                                    ____________

                                    No. SC19-1356
                                    ____________

                                 KEN ELDON LOTT,
                                     Appellant,

                                          vs.

                                 STATE OF FLORIDA,
                                      Appellee.

                                  September 17, 2020

PER CURIAM.

      Ken Eldon Lott, a prisoner under sentence of death, appeals the circuit

court’s order denying his successive motion for postconviction relief, which was

filed under Florida Rule of Criminal Procedure 3.851. We have jurisdiction. See

art. V, § 3(b)(1), Fla. Const.

      In 1995, a jury found Lott guilty of the first-degree murder of Rose Conners.

Lott v. State, 695 So. 2d 1239, 1241 (Fla. 1997). He was sentenced to death, id. at

1242, following a jury’s unanimous recommendation, id. at 1241. On direct

appeal, we affirmed Lott’s conviction and sentence. Id. at 1245. We also affirmed

the denial of his initial motion for postconviction relief and the denial of his
motion for DNA testing under Florida Rule of Criminal Procedure 3.853. Lott v.

State, 931 So. 2d 807, 821 (Fla. 2006).

      In 2017, Lott filed a successive postconviction motion, claiming that: (1) he

is entitled to relief under Hurst v. Florida, 136 S. Ct. 616 (2016), and Hurst v.

State, 202 So. 3d 40 (Fla. 2016), receded from by State v. Poole, 297 So. 3d 487

(Fla. 2020); and (2) the indictment was defective because it failed to include

aggravating factors.1 The circuit court denied relief. This appeal followed.

      Lott first contends that the circuit court improperly denied his claim

predicated on Hurst v. Florida and Hurst v. State. We conclude, however, that our

decision in Poole, 297 So. 3d 487, forecloses relief. Under Poole, because a

unanimous jury finding in Lott’s case establishes the existence of at least one

statutory aggravating circumstance beyond a reasonable doubt there is no Hurst

error. See Poole, 297 So. 3d at 507 (“reced[ing] from Hurst v. State except to the

extent it requires a jury unanimously to find the existence of a statutory

aggravating circumstance beyond a reasonable doubt” as required by Hurst v.

Florida); see also McKinney v. Arizona, 140 S. Ct. 702, 707 (2020) (“Under Ring

[v. Arizona, 536 U.S. 584 (2002),] and Hurst [v. Florida], a jury must find the

aggravating circumstance that makes the defendant death eligible. But


      1. Lott initially raised a third ground for relief—that he is intellectually
disabled and thus exempt from the death penalty—but later withdrew the claim.


                                          -2-
importantly, in a capital sentencing proceeding just as in an ordinary sentencing

proceeding, a jury (as opposed to a judge) is not constitutionally required to weigh

the aggravating and mitigating circumstances or to make the ultimate sentencing

decision within the relevant sentencing range.”). Among the aggravators in Lott’s

case, the trial court found that Lott “had a previous conviction for a violent

felony.” Lott, 695 So. 2d at 1242. That aggravating circumstance was “based on

three prior armed robbery convictions and one prior attempted escape conviction,”

all of which were unanimously found by a jury. Id.

      Next, Lott asserts that the circuit court erred in denying his claim that the

indictment was defective for failing to identify any aggravators. But this claim

should have been brought on direct appeal and is therefore procedurally barred. It

additionally fails on the merits—we have “repeatedly rejected the argument that

aggravating circumstances must be alleged in the indictment.” Pham v. State, 70
So. 3d 485, 496 (Fla. 2011) (citing, e.g., Coday v. State, 946 So. 2d 988, 1006 (Fla.

2006); Ibar v. State, 938 So. 2d 451, 473 (Fla. 2006); Kormondy v. State, 845 So.
2d 41, 54 (Fla. 2003)).

      Accordingly, we affirm the circuit court’s order denying Lott’s successive

postconviction motion.

      It is so ordered.




                                         -3-
CANADY, C.J., and POLSTON, MUÑIZ, and COURIEL, JJ., concur.
LABARGA, J., concurs in result only with an opinion.
LAWSON, J., recused.
GROSSHANS, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., concurring in result only.

      Lott, whose death sentence became final in 1997, is not entitled to the

retroactive application of Hurst v. Florida, 136 S. Ct. 616 (2016), as interpreted by

this Court in Hurst v. State. 2 See Hitchcock v. State, 226 So. 3d 216, 217 (Fla.

2017) (holding that Hurst is not retroactive to defendants whose death sentences

became final before the United States Supreme Court decided Ring v. Arizona, 536
U.S. 584 (2002)). Thus, I agree that Lott is not entitled to relief.

      However, because the majority relies on Poole, a wrongfully decided

opinion to which I strenuously dissented, I can concur only in the result.

An Appeal from the Circuit Court in and for Orange County,
     Robert P. LeBlanc, Judge - Case No. 481994CF004667000AOX

Christopher J. Anderson, Neptune Beach, Florida,

      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Scott A. Browne,
Chief Assistant Attorney General, Tampa, Florida,



      2. Hurst v. State, 202 So. 3d 40 (2016), receded from in part by State v.
Poole, 297 So. 3d 487 (Fla. 2020).


                                         -4-
for Appellee




               -5-